Citation Nr: 1753333	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1976 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of that hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the cervical spine claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to a promulgation of a decision on this appeal, the Veteran withdrew his claim of entitlement to service connection for a right shoulder disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017);





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal on the issue of service connection for a right shoulder disorder.  He submitted a statement to this effect in April 2017, confirmed this decision at the Board hearing conducted that same month.  Transcript p.2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this claim.  Accordingly, the Board does not have jurisdiction to review this matter and it is dismissed.


ORDER

The appellate claim of service connection for a right shoulder disorder is dismissed.


REMAND

The Veteran essentially contends that his current cervical spine disorder is due to a head injury that he sustained as a result of an in-service assault in 1977.  He provided details thereof to include at the April 2017 hearing.  Further, the Veteran indicated that his doctors have informed him that it was clear his current disability was due to an old injury, but could not state whether it was directly related to service.  The Veteran nevertheless maintains he had no pertinent injury other than the in-service assault, with the exception of an injury to the face and neck while working construction.  The Veteran indicated that the post service injury was at a different area than what was affected by the in-service injury.  See Transcript pp. 3-6, 10-12.
The Veteran's service treatment records reflect that he was treated in May 1977 for soreness and muscle spasms of the neck which he reported was due to an assault.  However, his neck was clinically evaluated as normal on a subsequent December 1979 release from active duty examination, and there is no post-service medical evidence of the claimed disability until years after service.

The Board further notes the Veteran testified at his April 2017 hearing that the private hospital which initially treated him following the assault reported they did not have these records because they only maintained them for a period of 5 years.  See Transcript p. 13.  He also acknowledged that he was not specifically treated for his neck until years after his separation from service.  However, he indicated that he did receive treatment for other conditions, including seizures in the 1980s, which were all leading up to the diagnosis of his cervical spine disorder.  The Board notes medical records are on file which indicates treatment for seizures from at least 1989.

The Board also notes that the Veteran was accorded a VA examination regarding this case in February 2012, at which the examiner reported that an opinion cannot be promulgated to clarify whether the current cervical spine disorder was related to service without resort to speculation.  In pertinent part, the examiner noted that there were no records from the injury itself, there was only one record from May 1977 with little information as to the nature of the condition, and the neck was found to be normal at separation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, at a later part of the examination report, the examiner checked the box in support of the opinion that the claimed condition of the right shoulder was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness; with the stated rationale was that the right shoulder symptoms was related to the cervical spine.  Based upon this rationale, the fact this opinion indicated the right shoulder was related to service also indicates the cervical spine itself might be related to service.  Consequently, the Board must conclude that the February 2012 VA examiner's opinion on this matter is not clear, and, as such, the examination is not adequate for resolution of this case.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further notes the Veteran has since provided additional details at his April 2017 hearing regarding the nature and circumstances of the in-service injury, and the nature of his recurrent symptoms since that injury.  He is competent as a lay person to describe his visible symptoms; and this information was not available for the February 2012 VA examiner's consideration.

In view of the foregoing, the Board finds that a remand is required to accord the Veteran a new examination to address the nature and etiology of his claimed cervical spine disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As an additional matter, the Veteran indicated at his April 2017 hearing that he underwent a physical examination in 1982 when he was seeking to join the state police.  See Transcript pp. 14-15.  Although he indicated he did not report any complaints regarding the neck, such a record may contain pertinent findings regarding his overall medical history.  Thus, the Board finds that an attempt should be made to obtain such records while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his cervical spine disorder since February 2014.  He should also be requested to provide a release for the physical examination and any other medical records from when he was seeking to join the state police in 1982.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cervical spine symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to clarify the nature and etiology of his current cervical spine disorder.  The claims folder should be made available to the examiner for review before the examination.

For any chronic cervical spine disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  The opinion should reflect consideration of the Veteran's lay testimony regarding the in-service injury and subsequent symptomatology, the service treatment records from May 1977 noting his complaints regarding the neck, the December 1979 release from active duty examination, and the subsequent post-service medical records including the February 2012 VA examination.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the February 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


